Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed April 14, 1977, upon his conviction of assault in the third degree and endangering the welfare of a minor, upon his plea of guilty, the sentence being a one-year term of imprisonment on the endangering the welfare of a minor conviction and a three-year period of probation on the assault conviction. Sentence modified, on the law, by deleting therefrom the imposition of the sentence of probation. As so modified, sentence affirmed (see Penal Law, § 65.00, subd 1, par [b]). Margett, J. P., Damiani, Rabin and Shapiro, JJ., concur.